Citation Nr: 1712522	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to February 1969 and was honorably discharged.  He was a heavy equipment operator.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  He has waived his request a hearing.  

The Board remanded this case for further development in decisions dated December 2014 and June 2016.  

The claim has now been returned to the Board for review.  Upon reviewing the development since June 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era. 

2.  The Veteran served in bases in Thailand where there is no evidence of herbicide agent usage and the Veteran does not contend that his duties involved presence at the perimeter of bases where herbicide agents were used; thus; there is no presumption that he was exposed to herbicides while serving on active duty. 

3.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus first manifested in service, or within one year thereafter; it has also not been related by competent medical evidence to service or an incident of service origin.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated August 2007, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Veteran claims he was exposed to Agent Orange while serving on bases in Thailand as a heavy equipment operator.  VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans who served in Thailand.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.q.  Since the Veteran has not stated that his duty placed him at or near the base perimeter, the M21-MR requires that a copy of the Compensation Service's "Memorandum for the Record" shown in M21-1MR, Part IV, Subpart ii, 2.C.10.r, be placed in the record.  The Veteran must then be asked for the approximate dates, location, and nature of the alleged exposure.  If the Veteran furnishes this information within 30 days, exposure to herbicides can be found on a direct basis or facts-found basis if supported by the record.  If such exposure cannot be found, a request should be sent to the Joint Services Records Research Center (JSRRC) to verify exposure if there is sufficient information to permit such a search.  If there is not sufficient information to permit a search by the JRSSC due to a lack of specificity or because the Veteran does not respond, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist.

The requirements of M21-1MR have been met.  See May 2011 VA Memo.  In August 2007, the VA asked the Veteran to clarify his exposure to herbicide agents and service in Vietnam.  The Veteran replied that same month, stating that he flew into and out of Vietnam on December 21, 1967.  He attached a pay roll statement showing that he received combat zone pay during this time period.  In August 2010, the Veteran submitted arguments about exposure to Agent Orange in Thailand.  In April 2011, the RO petitioned the JSRRC for assistance in verifying the Veteran's alleged exposure.  That same month, the JSRRC informed the RO that it was unable to verify the Veteran's claimed herbicide exposure in Thailand.  The RO has therefore fulfilled its duty to assist with regard to developing the Veteran's alleged claim of herbicide agent exposure in Thailand.  

Finally, the Board finds that a medical opinion regarding nexus is not required.  There is no evidence establishing that the Veteran's type II diabetes mellitus occurred in service or during an applicable presumptive period for which he qualifies.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  Because of this, there is no indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  Since the McLendon elements are not satisfied, the Board will not remand the case for a new medical opinion.  

Accordingly, based on all the foregoing, the Board also finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic diseases, including type II diabetes mellitus, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the above-stated period.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  

If a Veteran is exposed to an herbicide agent during active service and one of the listed diseases manifests any time after service, the disability is presumed related to the exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If herbicide agent exposure is not presumed, the Veteran may attempt to show herbicide agent exposure on a facts-found basis.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Exposure then becomes a matter of fact to be determined by the Board.  

The Veteran makes two arguments about his alleged exposure to herbicide agents.  First, the Veteran argues that in December 1967 and February 1969 he transferred between planes in Vietnam while traveling to and from Thailand.  See October 2009 Correspondence.  As proof of these flights and his presence in combat zones, the Veteran has submitted a copy of a pay stub showing that he was paid for service in a combat zone in December 1967.  Second, the Veteran argues that while in Thailand he was involved in constructing roads and camps in areas that had been defoliated with Agent Orange.  See October 2010 and August 2010 Correspondence.  

The Veteran's arguments about plane transfers are insufficient to establish actual presence in Vietnam.  His October 2009 letter states that in December 1967 and February 1969 he transferred planes in Vietnam.  He also notes that he received hostile pay for being in a combat zone in December 1967, which he equates to an acknowledgement he was in Vietnam.  However, the Veteran's receipt of hostile pay is not an acknowledgement that he was in Vietnam.  More specifically, a review of the Internal Revenue Code regulations that pertained to this period and entitlement to the hostile pay exclusion reveals that if the Veteran took part in a mission that did not land in Vietnam but nonetheless provided support to the combat zone, he would have still been entitled to hostile pay.  See 26 C.F.R. § 1.112(j)(2) (4-1-85 Edition).  In addition, service personnel records also do not provide support that he was in Vietnam.  For these reasons, the Veteran's arguments and evidence are insufficient to establish presence in Vietnam, so as to trigger presumptive exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's arguments regarding Thailand are also insufficient to establish exposure to herbicide agents.  In an August 2010 letter, the Veteran stated that he was involved in two assignments in Thailand that "[r]equired constructing roads and camps in areas that had been defoliated with 'agent orange.'"  In an October 2010 letter, he stated: 

If herbicides were used to eliminate vegetation and ground cover around the perimeter of military bases it would be reasonable to conclude that herbicides would be used in the clearing of jungle foliage to construct new bases. . . .  My actual exposure would have come from walking around in the sprayed area to drive stakes into the ground to mark for the construction of new buildings.

At no point does the Veteran argue that he was exposed to herbicide agents as a result of duties that would have placed him at the perimeter of Air Force bases in Thailand.  

Although the Veteran's argument is reasonable, it is not supported by other evidence of record.  In April 2011, the Defense Personnel Records Information Retrieval System, in reply to a VA request for help developing the Veteran's claim, stated that the history of the Veteran's Engineer Battalion did not document the use, storage, spraying, or transportation of Agent Orange or tactical herbicides.  For that reason, the record does not show that the Veteran or his unit was exposed to Agent Orange in Thailand.  

Additionally, the Veteran was not diagnosed with type II diabetes mellitus within one year of service.  Therefore, no presumption is available based on being manifest to a compensable degree within a year of service.  See 38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is against service connection on a direct basis.  There is no evidence of in-service exposure to herbicide agents.  Service treatment records contain no evidence of in-service occurrence or aggravation of type II diabetes mellitus and the record does not show that any symptoms occurred during service.  The medical records contain no evidence of in-service occurrence or nexus.  The Board has considered the Veteran's June 2011 statement that he is the only member of his family that has been diagnosed with type II diabetes mellitus.  This statement is insufficient to establish medical nexus because type II diabetes mellitus is not the type of disability that a lay person can diagnose or opine as to likely etiology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Although the Board is sympathetic to the Veteran's condition, because the preponderance of the evidence is against service connection, even when considering the Veteran's lay testimony, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


